                                              .u''
                                                 *l
                                                  r,    !.
                                                         p
                                                         ! $
                                                           '
                                                           J(
                                                            -
                                                            lI'
                                                              :
                                                              i
                                                              5Il '.
                                                                   $
                                                                   '    ..
                                                                                .
                                                                                 qgc
                                                                                 . . ; .t,
                                                                                         m
                                              .          h.i       ,.            .j -' A .
                                                                                         j.
                                                                                          j
                                              $Q
                                              '%'C.*e     t.W   '
                                                                -
                                                                 )y . .
                                                                      '
                                                                      u.s * 4
                                                                            .                               cuEnssoyyjcEuas.D1sT.COURT
Ao106lRev.04/l0)Applicationforascarchwarrant rkv..)
                                              ,
                                              .   .r
                                                   -x
                                                    fys
                                                      r
                                                      - j'
                                                      a,.
                                                        ;
                                                        -mjj ...jj
                                                           .jg
                                                             x  z
                                                                 .
                                                                 ,
                                                                 $
                                                                 za
                                                                  -:Ny,.
                                                                   jV  -,y                                           ayajjj
                                                                                                                          x!
                                                                                                                          sos
                                                                                                                            so
                                                                                                                             oNyvA ,    ..




                                  xl-rso slw vss Isvulc,r c ouR,r                                                    ':T -2 2''s
                                                              forthe                                               JUUA C.    LEY,CLE K
                                                  W estern DistrictofVirginia                                    BY: kp (q
             IntheM atterofthe Search of
                                                                        )
        ori
          dentqkt
                hepersonbynameandaddress)
        (Briejlydescribethepropert
                                 ytobesearched                          )            C        1-)%pf )69
   TOOLBOX OW NED BY JOSEPH SKELTONJ
LOCATED ON THE PREMISES OF 135BEAR CREEK
                                                                        )
                                                                        )
                                                                        )
                                                                                       aseNo.            j
           RD., M ARIO N,VA 24354                                       )
                                    APPLICATION FOR A SEARCH W ARQ ANT
         1,afederallaw enforcementofficeroran attorney forthegovernment,requestasearch warrantand stateunder
penaltyofperjurythat1havereasontobelievethatonthefollowingpersonorpropeo (identh thepersonordescribethe
propertytobesearchedandgiveitsIocationl:


locatedin the         W estern       Districtof                             Virginia             ,there isnow concealed (ident# the
personordescribethepropert
                         ytobeâ'
                               e/zeë:
 SEE ATTACHED


         ThebasisforthesearchunderFed.R.Crim.P.41(c)is(checkoneormorell
              X evidenceofacrime;
              X contraband,fruitsofcrime,orotheritemsillegallypossessed;
              Y propel'
                      tydesignedforuse,intendedforuse,orusedincommittingacrime;
              O aperson to bearrested oraperson who isunlawfully restrained.
         Thesearch isrelated to aviolation of:
           CodeSection                                                               OffenseDescrlption
      26 USCN                              M aking M achine Guns inViol
                                                                      ation ofNationalFirearm sAct
             s%vl rF4            pp s
                      t,/g/,ar ' ,'/xj<
         Theannlication isbased on thesefacts:
        SEE ATTACH ED.


         X Continuedontheattachedsheet.
         O Delayednoticeof     days(giveexactendingdateifmorethan30days:                                                 )isrequested
           under18U.S.C.j3103a,thebasisofwhich issetforthontheattachedsheet.

                                                                                              dApo/>/ws sg
                                                                                                  plicant' ignature
                                                                                         PeterGonzalves,ATF SpecialAgent
                                                                                                Printed nameand title
Sworn to beforeme andsigned in my presence.

Date:         10/02/2018
                                                                                                  Judge'ssignature
City and state: Abingdon,VA                                                    Hon.Pamela Meade Sargent,US Magistrate Judge
                                                                                                Printed name and title

        Case 1:18-mj-00159-PMS Document 1 Filed 10/02/18 Page 1 of 11 Pageid#: 1
'




                                                                                                S                       I                                                        S                             S


                                                                  S                                           :

       rolling cabinet,co o y o asa SGtoolbox,''o ed by Joseph S elton. hetoolbox is
    currently located in the ufact ing facilitiesof oyal uilding Products,located atthebelow
    referencedpre ises.Itisred in color,be st ebr d n e$$ ra s ,''and asastrip of
    Paperaffixedto oneofthedrawersbearing thetext$: ave ou ugged o           achine                                  .

      0day9'.'

                              I                                                                                  IS S*
                                                                                                                     .

     oyal uilding roductsislocated at135 e                                                                                                                               ree                   d., arion,                                  24354



                                                                                                                          :.w .t
                                                                                                                               #N.. #.'                                                                                         Qru
        .                                                                                                    '
            ï.
            .                 .                              .               l ...                                       ï.
                                                                                                                         .     ,a(h .. .                                                                                        J,,,
                          rA                                                 $.
                                                                              ?
                                                                              z
                                                                              fy                                        .
                                                                                                                        '
                                                                                                                        w'crw
                                                                                ..                                          .t
                                                                                                                             kL
                                                                                                                             .WR
                                                                                                                              Gu
                                                                                                                               'x
                                                                                                                                .'.y'..w...)x'-1.
                                                                                                                                 .y                                                                                t,           '. .w#                                           .
                                                                                                                                                                                                                                                                                o'''.o
         'j                                                                   )
                                                                              ,
                                                                              x                                                  .         .     .                                                                                                                                   pu
        /'ejî'./.t'..g,.4çf..;sy
         A
        ,e                     .kt'.y                                          6
                                                                               z,;p''- .                                     ' *t
                                                                                                                                q
                                                                                                                                'J;
                                                                                                                                  '
                                                                                                                                  '.''''
                                                                                                                                       J'
                                                                                                                                        .
                                                                                                                                        :
                                                                                                                                        f
                                                                                                                                        '('                                                     .
                                                                                                                                                                                                $
                                                                                                                                                                                                ,'
                                                                                                                                                                                                .
                                                                                                                                                                                                -
                                                                                                                                                                                                '='-
                                                                                                                                                                                                 , ? j
                                                                                                                                                                                                   . *.'
                                                                                                                                                                                                       u'
                                                                                                                                                                                                        .:
                                                                                                                                                                                                         1*                              '
                                    ss
                                     j,.
                                       ''..
                                          )x                                      gJ.                    r          .                        ....                                                      ;
                                                                                                                                                                                                       .  .-
                                                                                                                                                                                                           .'
                                                                                                                                                                                                            v
                                                                                                                                                                                                            ..
                                                                                                                                                                                                             .z                          -c                               ''                                 '
                                                                                                                                                                                                                                                                                                             .
                                   '.
                                                                                                                                                                                                                                                                                    .(,..,
       ).fJ
          .k
          '                                                                      .,
       .*.
         #
         .' .z.q4k:'
          . ..
                       .'
                                   ..                                            j,
                                                                                  .
                                                                                  ï
                                                                                  .J
                                                                                   .6k
                                                                                     :'
                                                                                      ,.
                                                                                       l
                                                                                       '
                                                                                       ,
                                                                                      'i
                                                                                        .
                                                                                       ?' r' t
                                                                                        j.y                         .y;,;!'*.'î%,.'-
                                                                                                                                   'c1
                                                                                                                                   . /
                                                                                                                                     w
                                                                                                                                     ;.
                                                                                                                                     .*
                                                                                                                                      re
                                                                                                                                       s
                                                                                                                                       (e
                                                                                                                                       .)
                                                                                                                                        m
                                                                                                                                        ;;'
                                                                                                                                          jr
                                                                                                                                           -
                                                                                                                                           ;'
                                                                                                                                            ;c
                                                                                                                                             -
                                                                                                                                             ;
                                                                                                                                             '
                                                                                                                                             .
                                                                                                                                             f
                                                                                                                                             ,
                                                                                                                                             .i
                                                                                                                                              u
                                                                                                                                              .j,
                                                                                                                                                kqr
                                                                                                                                                ...' .
                                                                                                                                                     ,'s
                                                                                                                                                       .
                                                                                                                                                       $                                          .,'
                                                                                                                                                                                                    ...
                                                                                                                                                                                                      x
                                                                                                                                                                                                      t
                                                                                                                                                                                                      Nv
                                                                                                                                                                                                      ...
                                                                                                                                                                                                        '.
                                                                                                                                                                                                        x-.
                                                                                                                                                                                                          ;
                                                                                                                                                                                                          !
                                                                                                                                                                                                          ,;
                                                                                                                                                                                                           .. .''
                                                                                                                                                                                                                ;
                                                                                                                                                                                                                .-w
                                                                                                                                                                                                                  .*                                                                     .
                                                                                                                                                                                                                                                                                         $'''.. -
       '                    .            ô                                         '
                                                                                   .   ;
                                                                                      a.j.?)>
                                                                                       .y   ..
                                                                                             #
                                                                                             r.
                                                                                             . x.î.t
                                                                                               .
                                                                                              ';   )z
                                                                                                   .!           >.;
                                                                                                                  ..
                                                                                                                    ..1..F.?
                                                                                                                   '.      .'
                                                                                                                            ,
                                                                                                                            stz:v
                                                                                                                            .c
                                                                                                                              . kJ
                                                                                                                                .
                                                                                                                              ' q
                                                                                                                                                  .R.1
                                                                                                                                 fgt-v*..-t...'s.i$;
                                                                                                                                                   ..
                                                                                                                                                    .  î
                                                                                                                                                       '
                                                                                                                                                    kk.,. y..: ,''(''
                                                                                                                                                                    zNc%*' --w
                                                                                                                                                                     >.
                                                                                                                                                                               ..,A.....a.uljtQ
                                                                                                                                                                                              -'....
                                                                                                                                                                                                   JT
                                                                                                                                                                                                    ?.t.
                                                                                                                                                                                                       7
                                                                                                                                                                                                       ,i;
                                                                                                                                                                                                       . ..5..a.
                                                                                                                                                                                                          fy   z;'cv.,.. %..tav..          'v
                                                                                                                                                                                                                                            ''.
                                                                                                                                                                                                                                              ..'v'k.a.r
                                                                                                                                                                                                                                               .,                                                      .-.'.').
                                                                               /e.kg'.%     .,
                                                                                      v.'4kw''
                                                                                      :       .
                                                                                              x  .  . l .
                                                                                                        '. . .
                                                                                                             c.
                                                                                                              '                                                  .
                                                                                                                                                                          at
                                                                                                                                                                           .                 .w.- .  .  r
                                                                                                                                                                                                        ...
                                                                                                                                                                                                          .'..'   <
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                   :
                                                                                                                                                                                                                   .k .  ,a       .
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  . .
                                                                                                                                                                                                                                    .rzr
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       ' .
                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                         .      s..
                                                                                                                                                                                                                                                f
                                                                                                                                                                                                                    '%...' .*..'.-.'' .. ' ''v ..
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      v                               1y '... '. ''..7                                       i
                                                                                                                                                                                                  ' z'  . . ï- .
                                                                                                                                                                          '....i , '
                            .                                                j j
                                                                               y       'Jh., 'z
                                                                                              */
                                                                                              .s ' '
                                                                                               . ).w'
                                                                                                    . ...,.
                                                                                                          .,...w . . ......                                         .. ....                  .  s. . ,                                         l .
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                  .# t.
                                                                                                                                                                                                                                                      '..,w,
                                                                                                                                                                                                                                                          .w.'
                                                                                                                                                                                                                                                             ....,,4
                                                                                                                                                                                                                                                                   l                                     ''
                                                                               cW.                                                                                                                              ...                                 .a..<x.                                             v..ej
                                                                                                                                                                                                              ..     x
                                                                           ..'
                                                                           . ztksz.*',e.*.
                                                                                         eo..#.                                                                                                 w.                                               .u
                                                                                                                                                                                                                                                 -           . -..w .
                                                                  ...;
                                                                         b....w.4+
                                                                         .          .                                                                                                                           yj
                                                                                                                                                                                                               ..                                 .<.< .
                                                                                                                                                                                                                                                  z     .xa.= -x '                                          @
                                                                     J                      '.                                                       . '                                                                                          'v.y  yâ'.*        ''. %:.                                 r
                                                                 X .                    *                                                              i                                                        u......
                                                                                                                                                                                                               ..     >..,..-                 yp*syg
                                                                                                                                                                                                                                                   K. ..
                                                                                                                                                                                                                                                       y.e..
                                                                                                                                                                                                                                                                           J5.w
                                                                                                                                                                                                                                                                                  zy ..                      l
                                                         é                                                                                                                        t                                    . .          .. .                                       ..vm       '.                 y
                                                    ..      .:t z              . .                                                                                                 .)
                                                                                                                                                                                    .,                                                                .b.                        .- .
                                                    .       . .1
                                                               )..-Y '.2<4.' '                                          .                                                                                                                            1.                         / .ri.lhk..d
                                ..
                                 '*t..                                                                                                                                                                ...     .'                                                     -. .                  .e
                             p                                                                                   ;....
                                                                                                                         .
                                                                                                                     et.'f
                                                                                                                                                 .
                                                                                                                                                             . <       ,sA
                                                                                                                                                                       .
                                                                                                                                                                         .
                                                                                                                                                                                           ''''
                                                                                                                                                                                    .yx>.. . .. v,.ù*.'. >.                                           '
                                                                                                                                                                                                                                                     ....         : A.,.: .r'p'%.n'i...; <...
                                                                                                                                                                                                                                                                                            '1
                                                                                                                                                                                                                                                                                            pJ1'%sz:..
                                                                         '.= +                                                                                    -.. .
                                                                                                                                                                      -. n . .                              s-            .                          x.bv      #'jp.
                                                                                                                                                                                                                                                               '   stvh.)f*.
                                                                                                                                                                                                                                                                         x'
                                                                                                                                                                                                                                                                         .    z .i.m 4.;.r'...f
                                                                                                                                                                                                                                                                             2$ .
                                                                                                                  =.     '
                                                                                                                         .                                  m.%#=* .e -Jw< D-
                                                                                                                                                         a.<.               rv-'                   .-...
                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                .                    ',.
                                                                                                                                                                                                                                                       ''.r *wx-..
                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                 7.
                                                                                                                                                                                                                                                                 2j#
                                                                                                                                                                                                                                                                   f'
                                                                                                                                                                                                                                                                   x 4>..mj
                                                                                                                                                                                                                                                                           6,
                                                                                                                                                                                                                                                                            .. .. .
                                                                                                                                                                                                                                                                            .


                                                                                                                                                                                                         ....e'.. :;. r.. ..-'
                                                                                                                                                                                                      . .-'                                          1$jj(
                                                                                                                                                                                                                                                         .k1lz . .a.'%..r
                                                                                                                                                                                                                                                                      '.zt.' f?
                                                                                                                                                                                                                                                                              s.r;'
                                                                                                                                                                                                                                                                                  ,;
                                                                                                                                                                                                                                                                               )''.
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                   xy
                                                                                                                                                                                                                                                                                    ;S
                                                                                                                                                                                                                                                                                     .kL
                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                       'q
                                                                                                                                                                                                                                                                                        k
                                                                                                                                                                                                                                                                                        'a1ï
                                                                                                                                                                                                                                                                                          k .j
                                                                                                                                                                                                                                                                                             J
                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                             9j
                                                                                                                                                                                                                                                                                              #...#..!$
                                                                             -      r .. ... *
                                                                                    .                                               'm...j..''.
                                                                                                                                              .<. .,..*             e - '* ' .
                                                                                                                                                                                 . .. .... '     '.
                                                                                                                                                                                                                                                     >C.eew
                                                                                                                                                                                                                                                          pwN't
                                                                                                                                                                                                                                                              s  1% <$. .!
                                                                                                                                                                                                                                                                        l ..
                                                                                                                                                                                                                                                                           .l
                                                                                                                                                                                                                                                                            ç?1
                                                                                                                                                                                                                                                                              JY4'' 'J'
                                                                                                                                                                                                                                                                                       :  .)
                                                                                                                                                                                                                                                                                         X7   9
                                                                                                                                                                                                                                                                                           ).tf
                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                               ;2 :.
                                                                                                                                                                                                                                                                                                  $.:ï'
                                                                                                                                                                                                                                                                                                      i
                                                .
                                                è                .'.               .'$.7'i.*?99..$ij
                                                                                                   h..
                                                                                                                          %
                                                                                                                                                                                                          ........                               Ju. sW*
                                                                                                                                                                                                                                                      .œs''
                                                                                                                                                                                                                                                              .qo
                                                                                                                                                                                                                                                            .pz         ''>t!.. â'.. '&.
                                                                                                                                                                                                                                                                                       'r
                                                                                                                                                                                                                                                                                        tL'%)J
                                                                                                                                                                                                                                                                                             y.  iq11''.
                                                                                                                                                                                                                                                                                                 '     L.
                                                                                                                                                                                                                                                                                                        2.'
                                                                                                                                                                                                                                                                                                          .;
                                                                                                                                                                                                          .x .sn-w.
                                                                                                                                                                                                                  -.-.v-u                        4-*aw
                                                                                                                                                                                                                                                 ?,  az      .kwp
                                                                                                                                                                                                                                                      ..;e%:.z  ,-r
                                                                                                                                                                                                                                                                  f
                                                                                                                                                                                                                                                                  ;:..s .,:
                                                                                                                                                                                                                                                                  :                 ,. u
                                                                                                                                                                                                                                                                           r.. ..+,s.    ..
                                                                                                                                                                                                                                                                                          ,)j.'
                                                                                                                                                                                                                                                                                            yv
                                                                                                                                                                                                                                                                                             y  0k
                                                                                                                                                                                                                                                                                              ?zà
                                                                                                                                                                                                                                                                                              f  K.
                                                                                                                                                                                                                                                                                                  j)
                                                                                                                                                                                                                                                                                                   st;
                                                                                                                                                                                                                                                                                                     ëé.zqlj1
                                                                                                                                                                                                                                                                                                            :p
                                                                                                                                                                                                                                                                                                            z.

                                                                                                                              urû *                                . <K ' ..           .. .- ...-x- . '
                                                                                                                                                                                                     ..-.-    +                                       w<rrpp
                                                                                                                                                                                                                                                        -N@P     #s'.
                                                                                                                                                                                                                                                            *P****  # * .. s-
                                                                                                                                                                                                                                                                    ..a         .' ap u   -. k
                                                                                                                                                                                                                                                                                             ...
                                                                                                                                                                                                   -      - -.-. .              ---                     4
                                                                                                                                                                                                                                                        gc% apzwFs,
                                                                                                                                                                                                                                                          gs.        y.'
                                                                                                                                                                                                                                                                       s>z
                                                                                                                                                                                                                                                                         j.xA
                                                                                                                                                                                                                                                                          zaa. a.
                                                                                                                                                                                                                                                                                s.' ,aa        .
                                                                                                                                  .v.a--                 ;- n.- . ..,.'
                                                                                                                                               -...=.z- .'            #-. x... .-          .                                                              N.y z'
                                                                                                                                                                                                                                                         *,sF4',  A
                                                                                                                                                                                                                                                               ,./-A.P'
                                                                                                                                                                                                                                                                  ,z.e.e     o   .    N>.
                                                                                                                                                                                                                                                       GA
                                                                                                                                                                                                                                                 *** *** *W                Ap
                                                                                                                                                                                                                                                                            ePA
                                                                                                                                                                                                                                                                             p> 7-.J.Y-
                                                                                                                                                                                                                                                                          e*-*  W'            '
                                                                                                                                                              '.    '. . - ...- .... ...-...-
                                                                                                                                                                                                            . - -- .                          >y,.p.p .g->P ''M <AA.
                                                                                                                                                                                                                                                        AAaae        *. .*vf%u.- -
                                                                                                                                    ...        ..-    .
                                                                                                                                                                                                                                             #vP.
                                                                                                                                                                                                                                                5.
                                                                                                                                                                                                                                              œAAAA>P
                                                                                                                                                                                                                                               *PP@'**AM*M PX
                                                                                                                                                                                                                                                               4yPBP
                                                                                                                                                                                                                                                              XPP*
                                                                                                                                                                                                                                                                * >A>*<
                                                                                                                                                                                                                                                                    '.M '    *-'--'
                                                                                                                                                                   ' -       .                                                               @o.PP'<*A-A'
                                                                                                                                                                                                                                             JAyP*<   ** wa.q>' >.pPPPy .., -
                                                                                                                                     . --. .--            .- .
                                                                                                                                                             <..--..   .--.-....-              . ..         ., . .-- .    -
                                                                                                                                                                                                                                            jwae
                                                                                                                                                                                                                                            2+ œ œia*k
                                                                                                                                                                                                                                                     az wa*o &&.
                                                                                                                                                                                                                                                      . ..<>* >.p&A'
                                                                                                                                                                                                                                                                   A* . - >
                                                                                                                                                                                                                                                                 .>->*    .




                                    .               J .f.>L
                                                          1j
                                                           .r4.?y Jj
                                                                   âjak . . z.J.
                                                                               >%.''                                                                                                                                                     .)
                                                                                                                                                                                                                                         k'3%',                                 tq--
                                                              ..4
                                                                lt''.î
                                                                     rJ '. '' ' ', :G.'                                       q                      .
                            .                             %'w..
                                                         ..<p
                                                            ..
                                                            a
                                                              f
                                                             /41. z...w   % ''n
                                                                      ).,u.   l%.2
                                                                                 ' #
                                                                                   .
                                                                                   &.
                                                                                    ,).
                                                                                    X                                                      yo--..'-'4m                                               'u''''.n-. ..
                                                                                                                                                                                   . .......,w..#m..,.           a.... ..                h.
                                                                                                                                                                                                                                          i.
                                                                                                                                                                                                                                          x)t)...u
                                                                                                                                                                                                                                         p...,
                                                                                                                                                                                                                                                                               .T ox
                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                 .>.

                                     .           .;
                                               . ,fk.2!
                                                      '..c'            . .i
                                                                          ç                                                                                                               .                                           .'L' '' q                      &E             16..X
                                                                                                                                                                                                                                                                                        .     '.

                                             ''.        .    y$.-.u.#     :4l  .           .                                                                                                                                                                                   f. ;a .
                                          . .
                                            ...                     ,4 -
                                                                       h:ï
                                                                         'v
                                                                         )  .j
                                                                             .t
                                                                              .i                                                                                                                                                -,x. <        y.,                                c.$.
                                                                                                                                                                                                                                                                                 .   :..         .%.         '
                                         .
                                         jJ
                                          .
                                          I
                                          $.
                                           z
                                           .-
                                            .
                                          ...
                                                                         S
                                                                         'S
                                                                         ,ï
                                                                          .
                                                                          *'
                                                                           .'                                                                                                                                            . '
                                                                                                                                                                                                                           -.'.'<
                                                                                                                                                                                                                                '' '
                                                                                                                                                                                                                                   j                                                 )b
                                                                                                                                                                                                                                                                                      y . w,
                                                                                                                                                                                                                                                                                      .
                              .
                                  , .rt
                                       à>                    o.
                                                                         '
                                                                         . . 4hr..
                                                                             .                                                                                                                                                        a.,.            N'.            .          '.)..p v?... . .x.$....




                                                                                                                             Pic e t en ctober 2018



      Case 1:18-mj-00159-PMS Document 1 Filed 10/02/18 Page 2 of 11 Pageid#: 2
                                 ATTA C H M EN T B


                Listofitem s to be searched for and seized atprem ise


        Electronic equipm ent,such asm obiletelephones,com puters,electronic m edia
        storagedevices,and any inform ation stored in m em oryorcontained in any
        related hardw are and softw are.

    2. Photographs,in particular,photographs ofindividualsw ith firenrm s,and other
       docllm ents identifying associates and conspirators. PrintoutsofCA D draw ings
       relating to the m anufacture offirenrm s or com ponents.

    3. A ddress and telephone books and papers reflecting nam es,address and telephone
       nlzm bers.

    4. Firenrms,firenrm m agazines,firearm attachments,nm munition,firearm partsand
       evidence ofm arm factlzring ofsuch;docum entation ofthe purchase,storage,
       possession,disposition,dom inion and controloffirenrm sorfirearm parts,
       including papem ork and receipts.

        5. Anylockedorclosedcontainerts)believedtocontain any oftheabove
        listed evidence.




Case 1:18-mj-00159-PMS Document 1 Filed 10/02/18 Page 3 of 11 Pageid#: 3
                      IN Tlv UM TED STATESDISTRICT COURTF0R TIO

                           W ESTERN D ISTRICT OF VIRG IN IA

                                     A bingdon D ivision

IN THE M A U ER O F THE APPLICA TION OF                    U ND ER SEA L
TH E U N ITED STATES OF A M ERICA FOR A
SEA RCH W A RRAN T FO R TO OL B OX OW NED                  1:j8 sw -
                                                               .

B Y JO SEPH SK ELTON ,LO CATED ON TH E
PREM ISES OF 135 BEA R CM EK RD .,M A RION ,
V A 24354



                             AFFIDAVIT IN SU PPO RT O F
                   A N A PPLICA TIO N FO R A SEAR C H W ARR A N T

      1,Peter G onzalves,being tirstduly sw orn,hereby depose and state as follow s:

                    IN TR O D U CTIO N A ND A G EN T BA CK G R O UN D

             1.      Iam a SpecialA gentw ith the Bureau ofA lcoholTobacco Firenrm s and

      Explosives(ç$ATF'')andhavebeensoemployedsinceAugust2016.1am currently
      assignedto theBristol,VirginiaField Office.Priorto becom ingan ATF SpecialAgent,I

      w asa SpecialA gentw ith the U S D epartm entofState,D iplom atic Sectlrity Service for

      approxim ately six years. lhavetaken partin num erousfederal,state,and local

      investigationsconcerning documentand identityfraud,financialfraud,cybercrimes,and

      firearm sand narcoticsviolations.

             2.      Thisaffidavitis subm itled in supportofan application for a w an'antto

      search the toolbox owned by Joe SK ELTON ,currently located atthe RoyalBuilding

      Products m anufacturing facility at 135 Bear Creek Rd.,M arion,VA 24354. A s setforth

      in greaterdetailbelow ,1believe them isprobable cause to believe SKELTON is

      m anufacturing,oris attem pting to m anufacttzre,m achine gun com ponentsin violation of

      theNationalFirearmsAct(NFA)of1934,Title26UnitedStatesCodeSection 5861.

 Case 1:18-mj-00159-PMS Document 1 Filed 10/02/18 Page 4 of 11 Pageid#: 4
           3.     Thisaffidavitdoesnotcontain every factknownto m eregardingthis

   investigation,butrathercontainsinfonnation necessary to demonstrateprobable causein

    supportoftheabove-referenced search warrant.In addition,1setforththe following

   factsshowingthatthere aresufficientgroundsto believe SKELTON hasconcealed in his

   toolbox evidenceofmaking ortpnsfening item sthatmeetthelegaldefinition of

    CEmachineguns''pursuantto theNFA,26U SC Section 5845.

           4.     The factsand infonnation contained in thisaffidavitare based on m y

   personallcnowledgeand irlform ation obtained from federaland statelaw enforcem ent

    oftk ers.A1lobservationsreferenced in thisaffidavitthatwerenotpersonally madeby

    mewererelayedtomebythepersonts)whomadesuchobservationsorinreportsthat
   detailedtheeventsdescribedbythatpersonts).
                                 PR O BA BLE C AU SE

   A .Factsand-firctunstances

                  On October1,2018,1(ATF SA Gonzalves)receivedaphonecallfrom a
    ConfidentialSource(CS)indicatingtheCSbelievedanotheremployeeattheCS's
    workplace is m anufacturing partsto converta sem i-autom atic freann to a m achine gun.

    TheCSreportedanotheremployeefolmdComputerAided Design (CAD)drawingsona
    com pany ow ned com puterized m achine toolcorresponding to whatthe C S believesto be

    firearm components.TheCSnotifiedtheVirginiaStatePolice(VSP),whosuggestedthe
    CS contactthe localA TF office for assistance. 1asked the C S to send photographs ofthe

    draw ings and leftoverm etalpartsby em ailforreview .




Case 1:18-mj-00159-PMS Document 1 Filed 10/02/18 Page 5 of 11 Pageid#: 5
           3.     Afterreceivingthephotographsfrom theCS,1sentthem to theATF

   FireannsTechnologyCriminalBranch (FTCB)forreview.FirearmsErlforcement
   Oftker(FEO)Davisreviewedthephotos,andadvisedthedrawingsresemble
   componentsofwhatiscommonly lcnown asaEsGlock Switch.''W hen conducting a

   furtherreview ofbetterquality photos ofthe sam e draw ings taken by 1aw enforcem ent,

   w hich included dim ensionalinform ation,FEO D avisstated he is confidentthe drawings

   depictthecom ponentsrequired to manufacturea Glock switch. FEO Davisthen

   referenced thephoto ofthepiece ofmetalappearingtohave severalpartscutoutofit.

   FEO Davisbelievesthecutson thatpiece ofm etalareconsistentwith theshape ofoneof

   thecomponentsdepicted in thedrawings.1exam ined thepieceofm etalthe shop

   employeesreported discovering.Thereareseveralcutoutsin thispiece ofmetalthat

   roughly m atchthe shapeand dim ensionsofoneofthepartsshown in the drawings.

           4.     Em ployees atthe plantreported to agentsthatSK ELTON isthe only

    em ployee atthe facility trained on how to use thisparticularm achine w ho w orksthe 6

   PM to 6AM shift.Em ployeesfurtherreported SKELTON worked from 6PM Friday

    Septem ber28,2018 to 6 A M Saturday Septem ber29,2018. On Septem ber29,2018,the

    employeewhonm sthatm achineduring the day shiftdiscovered theCAD filesopen on

   them acllinewithin atimefram eofapproximately 30 m inutesafterbegirminghisshiftat

    6 A M . Thatem ployee recognized the draw ingsaspossible m achine gun com ponents,

    and alerted m anagem entatthe facility.

           5.     Em ployees atthe m anufacttlring facility reported SK ELTON lives at1618

    Cranberry Rd,Galax V A . They also stated he drivesa m aroon colored pickup truck.




Case 1:18-mj-00159-PMS Document 1 Filed 10/02/18 Page 6 of 11 Pageid#: 6
       Agentsdroveby thisaddresson 10/1/2018,andtherewasam aroon Nissan Frontier

       parked in thedriveway oftheresidence.The licenseplateon thevehicleisVA

       VHR4930.TheVA DepartmentofM otorVehicles(DM V)databaseshowsthistagas
       registered to Joseph SKELTON atthataddress.Com mercialdatabasechecksalso show

        SKELTON hashistory atthataddress.

               6.      Em ployeesfurtherstatedto AgentsSKELTON hasatoolbox locatedat




        locl
           cingcabinetnearltisworkspacetostorehispersonallyownedtools.(peste,
                                                                            -m#.5z.;,):.4..(j,
                                                                                  'Ym/lv
                                                                                             '
        G . Backc ound lnform ation

               8.      Based onm ytraining and experience,lknow çtGlock switch''isa

        colloquialtel'm for a group ofm echanicalcomponentsthatisexpressly designed and
                                               ,




        intènded for use in converting a sem iautom atic Glock pistolto a m achine gun. The group

        of com ponents isreferred to as a ûisw itch''becausethe conversion processinvolves

        installing a physicalselector sw itch on the exteriorofthe pistol,allow ing the userto

        choosewhich modethepistolwilloperatein. Thechoicesazesemiautom aticm odeand

        autom aticmode. Asthese componentsaredesignedto fitinsideapistol,they are very

        sm alland can beconcealed in any nllmberoflocations. They can be concealed on an

        individual'sperson,in aresidenceorin am obileconveyance.

                       Ialso lcnow there are severalsiteson the internetwhere users can

        dow nload tiles containing CA D drawingsfor any num berofm achined com ponents,

        including tirenrm com ponents,m achine gun com ponents,and G lock sw itch com ponents.


4




    Case 1:18-mj-00159-PMS Document 1 Filed 10/02/18 Page 7 of 11 Pageid#: 7
   There are also severalsourcesw here userscan obtain instructionson how to m anufacture

    and installGlock sw itches.

            10.    TheGun ControlActof1968(GCA),Title18USC Section921defnes
    sem iautom atic as Gsany repeating rifle w hich utilizes a portion ofthe energy ofa firing

    cartridge to extractthe fired cartridge case and cham berthenextround,and w hich

    requiresa sepazate pullofthe triggerto fire each cartridge.''

            11.    The N FA ,Title 26 U SC Section 5845,defines a m achine gun asiûany

    weapon which shoots,isdesigned to shoot,orcan bereadily restored to shoot,

    autom atically m ore than one shot,withoutm anualreloading,by a single ftm ction ofthe

    trigger.Thetennshallalsoincludetheframeorrecejverofanysuchweapon,anypal't
    designed and intended solely and exclusively,orcom bination ofpartsdesignedand

    intended,foruse in converting a w eapon into a m achine gun,and any com bination of

    partsfrom which a m achine gtm can be assem bled ifsuch partsare in the possession or

   underthe controlofa person.''

            12.    Based on my training mld experience,1know theCAD processcan be

    broken dow n into tw o phases:draw ing and fabrication. The draw ing phase consists of

    digitally creating detailed visualrepresentations ofthe com ponentto be fabricated,

    includingspecifying a11physicaldimensionsofthepart. Asthisprocessisa1lelectronic

    and takesplace on a com puter,the drawingsand associated data are stored asfiles on the

    com puterora digitalstorage device.

            13.    W hen the drawingsare com pleted,the filescan then be intep reted to

    develop a program m ed procedtlre fora particularm achine toolto follow when




Case 1:18-mj-00159-PMS Document 1 Filed 10/02/18 Page 8 of 11 Pageid#: 8
   fabricatingthecom ponentdepicted in theelectronic drawing.M uch likecom puters,

   m odern com puterized m achine tools taketheirinstructions from filescom m only know n

   asprogram s.The instructionsstored in theprogrnm scorrespond to settings,specific

   motions,and otherparnm etersrequired to fabricateapartcorrectly. Simplepartscan be

   fabricated in a singlem achining operation requiring only oneprogrnm ,whilem ore

   com plex parts can require severalextensive m achining operationsand severalassociated

   CA D files.

          14.    M uch like com puters,m odern com puterized m achine tools have an on-

   board digitalm em ory system forstoring data. In m any instances,progrnm s can be stored

   in thecom puter'sm emory system to benm repeatedly oratalatertim e. Thenum berof

   program sthatcan be stored in a particularm achine tool'sm em ory islim ited by the

   volum e ofdigitalstorage available in the m achine'son-board storage system . M odern

   m achine toolscan also acceptexternalstorage m edia,such asportable hard drives or

   Cithumb drives,''totransferinformation from an externalsource.

          15.     Since CA D draw ingsand m achine toolprogram stake the form of

   com puterfiles,they can be stored on any m odern digitalstorage device. This includes

   butisnotlimitedtocomputers,mobiledevices(cellphones,tablets,etc.),portablehard
   drives,and thum b drives.

          16.    B ased on m y training and experience,lknow individualsw ho engage in

   the m anufacture ofthese types ofcom ponents often com m unicate w ith others via the

   internetfortecim icalsupport,to brag abouttheir activities,orofferthe com ponentsfor

   sale to otherindividuals. Individualscom m unicating viathe internetcan use desktop




Case 1:18-mj-00159-PMS Document 1 Filed 10/02/18 Page 9 of 11 Pageid#: 9
     com puters,laptop computers,m obile devices,orgame consolesto engagein these

     com mlmications. Theconduitsforthese commlm icationscmltaketheform ofem ail,

     third party m essaging applications,w eb based chatroom s orm essage fonlm s,orother

     m edia. Communicating by any ofthesemeanscan leave digitaltrace evidenceon the

     deviceused,which can berecovered viadigitalforensic exam ination ofthedatastored

     on the device.Digitalstoragedevicescan bevery sm all,and can beconcealed in

     residences,m obile conveyances,oron an individual'sperson.

                                    CO N CLU SIO N

                   Based on the factsand circum stancesstated above,lsubmitthatthere is

     probable causeto believethattheabove-described firenrm violationshaveoccurred,and

     thatevidence ofthese violations can be found in the toolbox atthe above referenced

     location.




Case 1:18-mj-00159-PMS Document 1 Filed 10/02/18 Page 10 of 11 Pageid#: 10
                                                Respectfully subm itted,

                                                     J             tolslklv
                                                PeterG onzalves
                                                SpecialA gent
                                                Btlreau ofA lcohol,Tobacco,Firearm s,and
                                                Explosives



S scri ed and sw orn to before m e on O ctober 2nd, 2018.


  e H on.Pam ela M eade Sargen
United States M agistrate Judge




8



Case 1:18-mj-00159-PMS Document 1 Filed 10/02/18 Page 11 of 11 Pageid#: 11
